Richard Thompson, 610-436-5582, P.O. Box 463, West Chester, PA 19380

                                                                   In the Twelfth Court of Appeals
                                                                      1517 W. Front St., Suite 354
                                                                                 Tyler, Texas 75702
                                                             Tel 903 593 8471, Fax 903 593 2193

                                                                          Appeal: 12-15-00226-CV

                                                                From: CauseNg ?f)1/1-0310 f*H ?-

Richard Thompson (heir in Estate of Wm. McGeorge)                        12mCourtof_App^teDistncl
       vs.                                                                         OCT -62015,
Blackberry LC (aka Bob Anderson) fax 903 232 1881                                lYLERTEXAS
                                                                              PAM ESTES^CLERK

               Remittance of $195 Appeal Fee and $10 for Motion, under Duress

Defendant/Appellant Richard Thompson hereby remits $195 appeal fee plus $10 for motion as
instructed by Katrina McClenny 9/28/15, but does so under duress as Plaintiff/Appellee Bob
Anderson, lawyer for the Estate of Wm. McGeorge and effectively the lawyer for Thompson,
misrepresented the value of property and caused the loss here appealed. It is impossible for
Anderson to deny his intent to defraud, or for the Twelfth Court of Appeals to sustain Judge
Dulweber. Cost of appeal should be borne by those who forced it, knowing full well suit against
Thompson and others similarly situated was baseless, judgment lacked independent appraisal,
was the product of collusion, and is void by law as an abuse of civil process, inter alia.

Furthermore, this good court will note the mutual malpractice and may discipline accordingly.



Certificate of Service: I hereby certify that copies of this remittance and memorandum of
duress was served via first class mail upon Bob Anderson 10/2/15

Verification: I hereby swear the forgoing to be true and correct, under penalty of law.



Richard Thompson
10/2/15

                                                    (Blackberry - Appeal $195, Motion $10,10-2-15.docx)